                       Case 18-18498-RBR         Doc 48      Filed 12/20/18     Page 1 of 3




         ORDERED in the Southern District of Florida on December 19, 2018.




                                                                  Raymond B. Ray, Judge
                                                                  United States Bankruptcy Court
_____________________________________________________________________________




                                  UNITED STATES BANKRUPTCY COURT
                                   SOUTHERN DISTRICT OF FLORIDA
                                     FORT LAUDERDALE DIVISION

       In re:

       OGHI, LLC,                                                    Case No. 18-18498-RBR

             Debtor.                                                 Chapter 11
       ____________________________________/

                        ORDER GRANTING CREDITOR PMMA INVESTMENTS,
                           LLC’S AMENDED MOTION TO DISMISS CASE

                THIS MATTER came before the Court on December 12, 2018 upon Creditor PMMA

       Investments, LLC’s Amended Motion to Dismiss [ECF No. 44] (the “Motion”) filed by PMMA

       Investments, LLC (“PMMA”). The Court, having reviewed the Motion, having heard the terms of

       the agreement reached between PMMA and OGHI, LLC (the “Debtor”), which terms are set forth

       herein, and for the reasons stated on the record, hereby

                ORDERS AND ADJUDGES as follows:

                1.    The Motion is GRANTED as set forth herein.

                                                         1
                Case 18-18498-RBR         Doc 48        Filed 12/20/18   Page 2 of 3



          2.   Debtor shall pay the United States Trustee the appropriate sum required pursuant to

28 U.S.C. Section 1930(a)(6), within fourteen (14) days of the entry of this Order, and

simultaneously file with the Court all pending monthly operating reports through the date of

closing, indicating the cash disbursements for the relevant periods since the period reported on the

last Debtor-in-Possession report filed by Debtor.

          3.   Debtor shall pay the Bankruptcy Clerk of the Court any outstanding fees, costs and

charges in connection with this case within fourteen (14) days of the entry of this Order.

          4.   The dismissal of the instant bankruptcy case is conditional to Debtor paying all

outstanding United States Trustee fees and the Clerk of Court’s fees, costs, and charges. If Debtor

fails to comply with paragraph 2 and 3, supra, the United States Trustee may seek to vacate the

instant Order and seek conversion of the bankruptcy case to Chapter 7 on an expedited basis. In

the event this case is reopened, in no way shall the reopening affect the rights of PMMA provided

herein.

          5.   Subject to paragraph 6, Debtor is permitted to remain a tenant and operator of the

ice-skating facility known as “Glacier Ice Rink,” located at 4601 N. Federal Highway, Pompano

Beach, Florida through March 31, 2019, unless PMMA agrees to extend such period in its sole

discretion.

          6.   In the event PMMA finds a new tenant and operator for the Glacier Ice Rink prior

to March 31, 2019, PMMA is permitted to terminate the lease upon seven (7) days written notice

to Debtor.

          7.   Accordingly, the lease shall terminate on the earlier of (i) March 31, 2019, or (ii)

the expiration of the seven (7) day notice period provided for in the previous paragraph, at which

time, Debtor shall immediately vacate the premises.

          8.   While Debtor remains a tenant and operator of the Glacier Ice Rink, it shall provide
                                                    2
                  Case 18-18498-RBR              Doc 48    Filed 12/20/18   Page 3 of 3



rent payments to PMMA in the amount of $20,000 per month, plus sales tax, and agrees to abide

by all other terms of the lease. The December 2018 payment shall be paid on or before December

17, 2018 and any future payments shall be paid by the first of the month, as required by the lease.

        9.       Upon entry of this Order, Debtor will provide PMMA with a bill of sale for the sale

of any furniture, fixtures and equipment (“FF&E”) owned by Debtor to PMMA to be held in

escrow until the earlier of: (i) March 31, 2019, unless the period is extended by PMMA as

provided for in paragraph 5 above, or (ii) upon the expiration of the (7) day notice period provided

for in paragraph 6 above.

        10.      This case is dismissed with prejudice as to the filing of any bankruptcy case in any

federal bankruptcy court in the United States of America by the above−named debtor for 180 days

from entry of this order, or the expiration of any prejudice period set in any previous order,

whichever is later.

                                                     ###


Submitted by:

Jason E. Slatkin, Esq.
SLATKIN & REYNOLDS, P.A.
Attorneys for PMMA Investments, LLC
One East Broward Blvd., Suite 609
Ft. Lauderdale, FL 33301
Telephone: 954.745.5880
Facsimile: 954.745.5890
E-mail: jslatkin@slatkinreynolds.com

 Jason E. Slatkin, Esq. is directed to serve a
 copy of this Order on all entitled to service
 thereof and to file a certificate of service
 immediately thereafter.




                                                      3
